IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 544 EAL 2017
                                         :
                   Respondent            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
TOBIAS C. CHAMBERS,                      :
                                         :
                   Petitioner            :


                                   ORDER



PER CURIAM

     AND NOW, this 9th day of May, 2018, the Petition for Allowance of Appeal is

DENIED.